Title: Abigail Adams to Mary Smith Cranch, 28 April 1790
From: Adams, Abigail
To: Cranch, Mary Smith


my dear Sister
Richmond Hill April 28 1790
I designd to have written to you by the Monday Post, but I was so very ill on Sunday that I could not set up. I have had the severest attack of the Rhumatism attended with a voilent fever which I have experienced for several years. I have not yet left my chamber, tho I am much releived. the weather has been uncommonly wet and cold, Snow we have had in the course of this fortnight more than through the whole winter. our House has been a mere Hospital ever since Saturday last. I have been confined in one chamber, col smith in an other with a Billious attack Charls is in an other with a fever, my House keeper confind to her chamber with Saint Antonys fire, and a servant of col Smiths laid up with a voilent seazure of the Breast & Lungs, but thanks [to] a kind Providence we are all upon the Recovery. I was in hopes [to] have heard from you by last weeks post, & to have learnt how mrs Norten was, for whom I am much concernd. I am anxious for her, from more disinterested motives than Swifts Friend, tho perhaps I can more feelingly sympathize with her for, having “felt a pain just in the place where she complains”—
my last letter to you was accompanied by one for mr J Cranch which I hope came safe to Hand. I wrote you something respecting Ruthe Ludden, but I wish now to be very particular. if her Time is out with her Aunt as I think it was in March, and she is inclined to come Barnard will return here sometime in May. her Passage by him will be six dollors which I shall pay. there is a mrs Laffen with whom mr Brisler is acquainted who went from here to Boston in Barnard and means to return again with him, so that she would not have to come alone. my terms to her will be three dollors a Months, and to give her the small pox. I wish to have an immediate answer because if she does not like to come, mr Brisler has a sister Betsy in Boston, who would be very glad to come and I shall write to her to come immediatly. I do not wish to send Polly home till I get somebody in her Room, but send her Home I must, or I shall never have a quiet family. this I must say of her, that I have never found her otherways than stricktly honest and I have not had the least difficulty with her on account of Drink. in short it is next to imposible here to get a servant from the highest to the lowest grade that does not drink male or Female I have at last found a footman who appears sober, but he was Born in Boston, has lived a very short time in the city & has very few acquaintance there. you would be surprizd if I was to tell you that tho I have been long trying to get a Boy here I cannot find one that any Body will Recommend, and I should be very glad to get one from Boston—I mean Peters son. my Housekeeper who on many accounts has been the most Respectable Female I have had in the Family, is so sick and infirm that she is obliged to leave me, partly I know because she will not live with Polly. if I could find any middle aged woman of a Reputable Character who understands Pastry &c in Boston I would send for her. I give 5. dollors a month to my Housekeeper, my kitchen and offices are all below stairs, and where there are a Number of Servants there must be one respectable Head amongst them to over see & take care that they do not run head long as well as to overlook the cooking & to make Tea for me upon my publick Evenings—to make my Pastry to assist in the Ironing &c this is the Buisness which falls to her share. Ruthe I want for a house maid. She will have no concern with cooking at all, as I keep a woman solely for that purpose. I wish you would be upon the inquiry for me. If I had not Brisler with me I should be tempted to give up publick Life. the chief of the Servants here who are good for any thing are Negroes who are slaves, the white ones are all Foreigners & chiefly vagabonds— I really know now more than ever how to Prize my English servants but I think when the cat is once gone I shall do much better do you remember the Fable of the Cat the Sow & the Eagle Scarcly a day passes that I do not think of it, yet I have a real value for Polly. She has a great many good qualities, and alone in a small Family would answer very well, but Authority she cannot bear to have the least, it is only by keeping her Humble that she is any way to be bourn with. in many things as mr Althorp observed, she seems as necessary to me as my daily food, and but for that temper, I would not part with her. with that I could deal, but the eternal mischief between others, keeps the whole House in disorder, and gives a bad Name to the whole Family— thus having detaild my whole Family grievences to you I bid you adieu with Love to all Friends / from your ever affectionate sister
A Adams
